DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al (US 2007/0220744) in view of Palaniswamy (US 2013/0213697).
	With respect to Claim 1, Kitaoka et al pertains to a wiring circuit board, and discloses an article comprising a substrate (Figure 1, 1 wiring substrate) having a major surface (Figure 1, 20); a component (Figure 5, 40) mounted on the substrate surface (Figures 1 and 5, 20) , the component (Figure 5, 40) having one or more contact pads (Figure 5, 41, soldering balls) on a bottom surface thereof (Figures 1 and 5); one or more channels  (Figures 1 and 5, a pattern of grooves (10) located just beneath the soldering ball (41); see Figures 1 and 5 and corresponding text, especially paragraphs 54 and 92); and one or more electrically conductive traces (Figures 3-5, 30, conductive ink) formed in the one or more channels ( the electrically conductive ink, the electrically conductive traces in direct contact with solder ball(41); see paragraph 58 and Figures 1 and 5)  being in direct contact with the contact pads of the solid circuit die.
	Kitaoka et al differs from the present Claims in that Kitaoka et al does not explicitly disclose “a solid circuit die disposed on a registration area of the major surface of the substrate, the solid circuit die
extending into the registration area and having a portion underneath the bottom surface of the solid die”.
	Palaniswamy et al  pertains to a flexible LED device with a wire bond free die and discloses a flexible polymeric dielectric substrate (Figure 7, 1112) (claimed substrate) has at least one cavity (Figure 7, 1110)  (claimed registration area) in which is located a light emitting semiconductor device (LESD, a die, 1122) (claimed die). See Figure 7, and corresponding text, especially paragraph 37.  Therefore, Palaniswamy et al  disclose “a solid circuit die disposed on a registration area of the major surface of the substrate, the solid circuit die extending into the registration area and having a portion underneath the bottom surface of the solid die”.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a registration area in order to attach the components of Kitaoka et al, for its known benefit of providing a more secure attachment and reducing the thickness of the device as disclosed by Palaniswamy et al . The use of a known component, a registration area, for its known benefit of reducing the thickness and providing a better attachment in a semiconductor device, would have been prima facie obvious to one of ordinary skill in the art.  
	With respect to Claim 2, Kitaoka et al and Palaniswamy et al  make obvious the limitation “the channels comprise an inlet channel and an outlet channel that are fluidly connected to form an inner channel, at least a portion of the inner channel being underneath the bottom surface of the solid circuit die”, as Kitaoka et al discloses a supply of ink (31) is introduced into a feeder (S) via a second groove (12) and a third groove (13) into a first groove (11) without overflowing outwardly of the second groove (12) to develop a wiring circuit; and a terminal end (19 (12, 13, T) of the grooves is located just beneath a soldering ball (41). See Figures 3 and 5 of Kitaoka et al and corresponding text, especially paragraphs 60 and 92. 
	With respect to Claim 3, Kitaoka et al and Palaniswamy et al  make obvious the limitation “the substrate further comprises one or more safety channels disposed adjacent to at least one of the channels”, as Kitaoka et al discloses a supply of ink (31) is introduced into a feeder (S) via a second groove (12) and a third groove (13) into a first groove (11) without overflowing outwardly of the second groove (12) to develop a wiring circuit; and a terminal end (19(12, 13, T) of the grooves is located just beneath a soldering ball (41). See Figures 3 and 5 of Kitaoka et al and corresponding text, especially paragraphs 60 and 92. 
	With respect to Claim 4, Kitaoka et al and Palaniswamy et al  make obvious the limitation “wherein at least one of the safety channels extends to be underneath the bottom surface of the solid circuit die” as Kitaoka et al discloses a supply of ink (31) is introduced into a feeder (S) via a second groove (12) and a third groove (13) into a first groove (11) without overflowing outwardly of the second groove (12) to develop a wiring circuit; and a terminal end (19(12, 13, T) of the grooves is located just beneath a soldering ball (41). See Figures 3 and 5 of Kitaoka et al and corresponding text, especially paragraphs 60 and 92. 
	With respect to Claim 5, Palaniswamy et al the registration area comprises a pocket to receive the solid circuit die. See Figure 7, and corresponding text, (cavity 1110).
	With respect to Claim 6, Kitaoka et al and Palaniswamy et al  make obvious the limitation “the pocket includes a sloped sidewall, and at least one of the channels extends across the sloped sidewall”, as Kitaoka et al discloses an electrically conductive ink (30) is applied into grooves (19) in a wiring substrate (1) (see Figures 1 and 5, and corresponding text, especially paragraphs 54 and 58). Moreover,  Palaniswamy et al   disclose that walls, ridge walls and an exposed portion of a conductive layer (1120) support a conductive material (1118) and an additional conductive material (1118’). See figure 7 and corresponding text, especially paragraph 37.
	With respect to Claim 7, Kitaoka et al and Palaniswamy et al  make obvious the limitation ” the pocket is oversized such that there is a gap between edges of the pocket and the solid circuit die, the gap being at least 3 times greater than a required tolerance”, as Palaniswamy et al  disclose the cavity (1110) is oversized such that there is a gap between edges of the via (1110) and an LESD (1112). See Figure 7. The size of the gap would be a matter of optimization, which would be prima facie obvious to a practitioner of the art. 
	With respect to Claim 8, the channels are backfilled with an encapsulant material. See Palaniswamy et al , paragraph 72. 
	With respect to Claim 9, the substrate is a flexible substrate including a web of indefinite length polymeric material. See Palaniswamy et al  , Figure 7 and corresponding text, especially paragraph 37.

With respect to Claim 10,  Kitaoka et al and Palaniswamy et al  make obvious the limitations “ providing a substrate having a major surface; providing a solid circuit die  on a registration area of the major surface of the substrate, the solid die having one or more contact pads on a bottom surface thereof; forming one or more channels on the major surface of the substrate, the channels extending into the registration area and having a portion underneath the bottom surface of the solid circuit die; and disposing a conductive liquid into the channels to make direct contact with the contact pads on the bottom surface of the solid circuit die”, for the reasons as discussed above in Claims 1-2.  Kitaoka et al discloses a supply of ink (31) is introduced into a feeder (S) via a second groove (12) and a third groove (13) into a first groove (11) without overflowing outwardly of the second groove (12) to develop a wiring circuit; and a terminal end (19(12, 13, T) of the grooves is located just beneath a soldering ball (41). See Figures 3 and 5 of Kitaoka et al and corresponding text, especially paragraphs 60 and 92. 
	With respect to Claim 11, Kitaoka et al and Palaniswamy et al  make obvious the limitations” wherein disposing the conductive liquid comprises flowing the conductive liquid, primarily by a capillary pressure, in the channels”, as Kitaoka et al discloses an electrically conductive ink (30) is applied into grooves (10) by an effect of a capillarity and heated up for curing, and when soldering balls (41) are heated and turned to melted forms (43), and the melted forms (43) are joined with the electrically conductive ink (30 in terminal grooves. See Figure 5 and corresponding text, especially paragraphs 58-61.
With respect to Claim 12, Kitaoka et al and Palaniswamy et al  make obvious the limitations ”further comprising solidifying the conductive liquid to form one or more electrically conductive traces in direct contact with the contact pads of the solid circuit die”, Kitaoka et al discloses an electrically conductive ink (30) is applied into grooves (10) by an effect of a capillarity and heated up for curing, and when soldering balls (41) are heated and turned to melted forms (43), and the melted forms (43) are joined with the electrically conductive ink (30 in terminal grooves. See Figure 5 and corresponding text, especially paragraphs 58-61. Moreover, Kitaoka et al discloses a supply of ink (31) is introduced into a feeder (S) via a second groove (12) and a third groove (13) into a first groove (11) without overflowing outwardly of the second groove (12) to develop a wiring circuit; and a terminal end (19(12, 13, T) of the grooves is located just beneath a soldering ball (41). See Figures 3 and 5 of Kitaoka et al and corresponding text, especially paragraphs 60 and 92.
With respect to Claim 13, Kitaoka et al and Palaniswamy et al  make obvious the limitation “the channels comprise an inlet channel and an outlet channel that are fluidly connected, and the conductive liquid flows into the inlet channel”, as Kitaoka et al discloses a supply of ink (31) is introduced into a feeder (S) via a second groove (12) and a third groove (13) into a first groove (11) without overflowing outwardly of the second groove (12) to develop a wiring circuit; and a terminal end (19 (12, 13, T) of the grooves is located just beneath a soldering ball (41). See Figures 3 and 5 of Kitaoka et al and corresponding text, especially paragraphs 60 and 92. 
With respect to Claim 14, Kitaoka et al and Palaniswamy et al  make obvious the limitation “further comprising disposing the conductive liquid into the inlet channel”, as Kitaoka et al discloses a supply of ink (31) is introduced into a feeder (S) via a second groove (12) and a third groove (13) into a first groove (11) without overflowing outwardly of the second groove (12) to develop a wiring circuit; and a terminal end (19 (12, 13, T) of the grooves is located just beneath a soldering ball (41). See Figures 3 and 5 of Kitaoka et al and corresponding text, especially paragraphs 60 and 92. 
With respect to Claim 15, Kitaoka et al and Palaniswamy et al  make obvious the limitation “further comprising providing one or more safety channels disposed adjacent to at least one of the channels and configured to block a flow of conductive liquid from the adjacent channel”, as Kitaoka et al discloses a supply of ink (31) is introduced into a feeder (S) via a second groove (12) and a third groove (13) into a first groove (11) without overflowing outwardly of the second groove (12) to develop a wiring circuit; and a terminal end (19 (12, 13, T) of the grooves is located just beneath a soldering ball (41). See Figures 3 and 5 of Kitaoka et al and corresponding text, especially paragraphs 60 and 92. 
	With respect to Claim 16, Palaniswamy et al  discloses the registration area (1110)  includes a pocket to receive the solid circuit die (1122).See Figure 7. 
	With respect to Claim 17, Palaniswamy et al  discloses the pocket  (1110) includes a sloped sidewall, and at least one of the channels extends across the sloped sidewall. See Figure 7. Kitaoka et al and Palaniswamy et al  make obvious the limitation, as Kitaoka et al discloses an electrically conductive ink (30) is applied into grooves (19) in a wiring substrate (1) (see Figures 1 and 5, and corresponding text, especially paragraphs 54 and 58). Moreover,  Palaniswamy et al   disclose that walls, ridge walls and an exposed portion of a conductive layer (1120) support a conductive material (1118) and an additional conductive material (1118’). See figure 7 and corresponding text, especially paragraph 37.
	With respect to Claim 18, and the limitation “the pocket is oversized such that there is a gap between edges of the pocket and the solid circuit die, the gap being at least 3 times greater than a required tolerance”,  Kitaoka et al and Palaniswamy et al  make obvious the limitation ” the pocket is oversized such that there is a gap between edges of the pocket and the solid circuit die, the gap being at least 3 times greater than a required tolerance”, as Palaniswamy et al  disclose the cavity (1110) is oversized such that there is a gap between edges of the via (1110) and an LESD (1112). See Figure 7. The size of the gap would be a matter of optimization, which would be prima facie obvious to a practitioner of the art. 
	With respect to Claim 19, Palaniswamy et al discloses backfilling the channels with an encapsulated material. See Palaniswamy et al , paragraph 72. 
	With respect to Claim 20,  Palaniswamy et al disclose the method is carried out on a roll to roll apparatus. See Palaniswamy et al , paragraph 75.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 




For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
August 6, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812